Citation Nr: 1728054	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hepatitis C prior to February 26, 2013, and a rating in excess of 20 percent for hepatitis C from February 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of that hearing is associated with the record.

During the pendency of the appeal, the Veteran's hepatitis rating was increased to 20 percent, effective February 2013.  See March 2013 rating decision.  As the rating assigned does not represent a complete grant of the benefit sought on appeal and the Veteran has not indicated satisfaction with the rating assigned, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the Veteran's claim in January 2011 for a hearing and then again in December 2012, June 2015 and June 2016 for additional evidentiary development.  Unfortunately, the RO has not substantially complied with the Board's remand directives and has added relevant VA treatment records to the claims file without readjudicating the claim.  The appeal must once again be REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required.

The Veteran filed a VA Form 21-526EZ in May 2017 raising the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated these claims; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran is seeking an increased rating for his service connected hepatitis.  He was originally awarded service connection by way of a July 1981 rating decision with a noncompensable rating assigned.  This rating was continued by way of a February 2003 rating decision and an appeal of that rating was not perfected.  The Veteran filed this claim for an increase in October 2007.  The December 2008 rating decision appealed awarded a 10 percent rating, effective October 22, 2007, the date of the claim for increase.  The March 2013 rating decision increased the rating to 20 percent, effective February 26, 2013.  The Veteran contends that a higher rating is warranted throughout the pendency of this claim and appeal.  Most recently, the Veteran's representative has suggested the higher rating is warranted due to the fluctuations in the Veteran's weight.  Under 38 C.F.R. § 4.114, Diagnostic Code 7345, a 40 percent rating is warranted with daily fatigue, malaise and anorexia with minor weight loss and hepatomegaly, and a 60 percent rating is warranted with those symptoms and substantial weight loss.

At the time of his January 2008 VA examination, the Veteran weighed 212 pounds.  In a June 2009 statement, the Veteran reported his weight fluctuates up and down.  He again reported this at his February 2012 Board hearing.  See hearing transcript at page 6.  At a February 2013 VA examination, his weight was 185 pounds, down 27 pounds since the January 2008 examination.  An August 2015 VA examiner then noted several weight measurements from 2014 and 2015 ranging between 191 and 205; thus showing the Veteran's weight shifted upwards of twenty pounds since the February 2013 examination.  However, none of these examiners suggested the presence of weight loss due to the service connected condition, despite the contention by the Veteran and the evidence in the record.  The examiners also did not discuss the fluctuations in weight from a 27 pound loss to a 20 pound gain throughout the pendency of this claim and appeal.  The Board finds a competent medical professional is needed to determine the significance of the weight fluctuation and to determine whether it was due to the service connection condition.  Only then can the Board make an adequate determination as to whether the Veteran's hepatitis symptoms more closely approximate a higher rating, or whether extraschedular consideration is warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is, therefore, required.  

Further, the Board's December 2012 and June 2015 remands included directives for VA examinations.  The remand directives in both included the following, "It is imperative that the claims file be made available to the examiner for review in connection with the examination."  However, the August 2015 VA examiner clearly indicated, "No," when asked whether the claims file was reviewed.  This noncompliance with the Board's remand directives was accurately pointed out by the Veteran's representative in an April 2016 brief.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, following the January 2017 supplemental statement of the case (SSOC), the RO added VA treatment records to the file dated between January 2017 and May 2017, which includes a VA hepatology progress note.  The RO did not readjudicate the claim following the addition of this evidence to the file and the Veteran has not waived initial RO consideration of such.  This appeal, therefore, must be remanded.  See 38 C.F.R. § 20.1304 (2016).  

On remand, the RO should add VA treatment records relevant to the claim on appeal and dating since May 2017 to the claims file.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records related to the claim on appeal and dated since May 2017.

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected hepatitis C.  All pertinent evidence must be provided to the examiner, to include access to the records from the claims file throughout the duration of this claim and appeal, pending since October 2007.  The examiner must review the claims file and indicate such in the examination report.  Any special tests deemed medically advisable should be conducted.

The examiner should examine the record throughout the pendency of this claim, thus since October 2007, and discuss the clinical evidence and the lay statements related to the Veteran's fluctuation in weight, as well as any other symptoms related to his hepatitis, such as fatigue and upper body pain.  The examiner should also discuss any dietary restrictions and/or continuous medications needed for the hepatitis C at any time during the pendency of the claim.  The examiner should discuss whether any weight gain, weight loss, or fluctuations in weight since October 2007 are symptoms of the hepatitis or due to some other cause.

3.  If the VA examiner finds that the Veteran does not experience either minor weight loss or substantial weight loss due to his hepatitis, but does experience fluctuations in his weight due to his hepatitis, or any other symptoms not contemplated by the rating schedule, the RO should consider whether extraschedular consideration is warranted.

4.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC, which includes a review of all evidence added to the claims file since the January 2017 SSOC, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







